 131320 NLRB No. 34MANAGEMENT TRAINING CORP.1317 NLRB 1355.2Member Cohen dissented from that decision.3The job corps program is currently conducted under the authorityof the Job Training Partnership Act, Pub. L. 97±300, 96 Stat. 1322,
29 U.S.C. §1501, 1691 et seq., as amended (JTPA). The same pro-

gram was previously authorized under the Economic Opportunity
Act of 1964, Pub. L. 88±452, §§101±109, 78 Stat. 508, 508±511

(repealed 1981), and the Comprehensive Employment and Training
Act of 1973, Pub. L. 93±203, Title IV, 87 Stat. 839, 863±874 (re-
pealed 1982) (CETA). The superseded DOL regulations to which the
Board referred in its prior decision in this case were promulgated
under the authority of CETA; the current regulations were promul-
gated by DOL in 1990 to take account of the changes in Federal
job training programs, including the job corps, under the JTPA. See
55 Fed. Reg. 12992, 12995 (1990). As noted above, those changes
are not material to the issues presented in this proceeding.Management Training Corporation and Teamsters,Chauffeurs, Warehousemen and Helpers of
America, Local 222. Case 27±RC±7473December 18, 1995ORDER DENYING MOTIONBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 28, 1995, the Board issued its Decision onReview and Order in the above-entitled proceeding as-
serting jurisdiction over the Employer, which operates
a job corps center pursuant to a contract with the
United States Department of Labor.1In its decision,the Board overruled Res-Care, Inc., 280 NLRB 670(1980), and established a new test for the assertion of
jurisdiction over employers that operate under con-
tracts with governmental entities: in determining juris-
diction, the Board will only consider whether the em-
ployer meets the definition of ``employer'' under Sec-
tion 2(2) of the Act, and whether such employer meets
the applicable monetary jurisdictional standards.2On August 25, 1995, the Employer filed a motionfor reconsideration. For the reasons that follow, the
motion is denied.In our decision we noted that Res-Care appeared in-consistent with Federal legislation governing the rela-
tionship between contracting private employers and
government agencies, because such legislation con-
templated that employers might be unionized and that
terms and conditions of employment might be estab-
lished through collective bargaining. Among other
things, we cited U.S. Department of Labor (DOL) reg-
ulations governing the job corps program, which pro-
vided that private contractors would develop personnel
policies and establish labor management relations in
accordance with the provisions of the National Labor
Relations Act. See 20 CFR §§684.120(b)(3) and (5).
In its motion, the Employer asserts that the Board,in deciding to overrule Res-Care, erred in relying on20 CFR §§684.120(b)(3) and (5) because those provi-

sions have been superseded. See 55 Fed. Reg. 12992,
13007 (1990). Although we agree that the language of
§§684.120(b)(3) and (5) no longer appears in the

DOL regulations, we note that those provisions were
in force when Res-Care issued, and thus the Board'sdecision in Res-Care was, at the time, at odds with theDOL regulations implementing the job corps program.
Further, we note that the language of the current DOL
job corps regulations also contemplates that job corps
contractors might be unionized. Thus, 20 CFR §
638.814(d) prohibits the use of any funds provided to
an employer under the Job Training Partnership Act
for any activities that assist, promote, or deter unionorganizing. Likewise, the Job Training Partnership Actitself provides: ``No program under this Act shall im-
pair ... existing collective bargaining agreements, un-

less the employer and the labor organization concur in
writing with respect to any elements of the proposed
activities which affect such agreement, or either such
party fails to respond to written notification requesting
its concurrence within 30 days of receipt thereof.'' 29
U.S.C.A. §1553(b)(2) (1995 cumulative annual pocket

part).3These provisions clearly contemplate that pri-vate employers operating under the Job Training Part-
nership Act, like the Employer here, might be union-
ized or that their employees might seek to be rep-
resented by a union.The Employer also asserts that it should be giventhe opportunity to further address the various grounds
relied upon by the Board for overruling Res-Care. TheEmployer suggests that the Board either utilize the
rulemaking process to establish jurisdiction or, if the
Board wishes to use the adjudicative process, the case
should be remanded to the Regional Director for an
evidentiary hearing and further briefing and oral argu-
ment before the Board.We see no need for rulemaking or for a hearing inthis case as the facts were uncontested and known to
all the parties. Moreover, as fully set forth in our prior
decision in this proceeding, the Board has had exten-
sive experience with the judicial issues presented in
this proceeding. Under these circumstances, we find
that the issues presented in this case are neither novel
nor so complex as to justify further briefing or oral ar-
gument.The Employer also argues that the Board's discus-sion of Service Contract Act cases is irrelevant, that
Res-Care has not been inconsistently applied, that theBoard should not have focused on noneconomic mat-
ters as those terms are also controlled by the govern-
ment, and that any new test should require a showing
that an employer has a certain degree of control over
employment conditions before jurisdiction is asserted. 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
These contentions have already been fully consideredby the Board, and we find them to be lacking in merit.ORDERThe Employer's motion for reconsideration is de-nied.MEMBERCOHEN, dissenting.For the reasons set forth in my dissenting opinion inthe Board's Decision on Review and Order, I would
grant the Employer's motion for reconsideration and
reverse the Board's Decision.